DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2021 has been entered. 
Response to Amendments
Applicant's amendments filed 6/9/2021 to claim 1, 4-5 and 32 have been entered. Claims 33-34 have been canceled. Claims 35-36 have been added. Claims 1, 4-32, and 35-36 remain pending, of which claims 1, 4-5, 32 and 35-36 are being considered on their merits. Claims 6-31 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 36 limits to specific concentration ranges of the included components in the claimed composition.  While the specification does contemplate the broad ranges listed in claim 35, the narrower ranges in claim 36 lack any support in the specification. The instant specification does not contemplate the lower nor the upper limits of the claim ranges listed in claim 36, and therefore there is not written description that supports these specifically claimed ranges.
Response to Arguments
Applicant's arguments filed 6/9/2021 have been fully considered as they apply to this new grounds for rejection but they are not persuasive. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1, 4-5, 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over D’Amour et al. (WO 2009/154606 A1) as evidenced by Corning® ITS Premix Universal Culture Supplement product information) and in view of Chambers et al (U.S. PGPUB 20120094381; reference A).
Regarding claims 1, 4-5, 32 and 35, D’Amour teaches a cell culture medium used for differentiation of pluripotent stem cells that includes water, salts, amino acids, vitamins, a carbon source, a buffering agent, selenium, insulin, an FGF2, GDF11, and an activator of β-catenin pathway signaling (e.g., Wnt3a) (see paragraphs [0164]-[0178]). Regarding claims 1, 4-5, 32 and 35, D’Amour teaches human embryonic stem cells may be differentiated in vitro with RPMI media supplemented with GDF11 and selenium, and differentiation media already contained FGF2 (see paragraphs [0175]-[0176] and [0179]).  Regarding claim 35, D’Amour teaches examples wherein the medium comprises FGF2 at 4 ng/mL to 20 ng/mL (reads on about 50-400 ng/mL), GDF11 at 100 ng/mL, and Insulin-Transferrin -Selenium mix diluted 1:1000 (see D’Amour et al. at [0174]-[0179]). Corning is cited solely as evidence that Insulin-Transferrin –Selenium mix diluted 1:1000 contains 5 mg/L insulin and 5 micrograms/L selenium (see product listing).  Regarding claims 4-5 D’Amour teaches any or all compositions can further comprise the GSK3 inhibitor CHIR99021, and that the concentration of a GSK3 inhibitor is 100 nM (see paragraph [0146] and Examples 1, 2, 4 and 5).  
D’Amour does not exemplify a media with all of the factors in the concentrations that D’Amour teaches are useful. D’Amour does not teach including a BMP inhibitor, such as dorsomorphin (claims 1 and 35).
Regarding claims 1 and 35, Chambers teaches a media for cell biology of stem cells, more specifically the directed differentiation of pluripotent or multipotent stem cells comprising dorsomorphin 100-5000 nM (see abstract and Table 2). 

	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over D’Amour et al. (WO 2009/154606 A1) as evidenced by Corning® ITS Premix Universal Culture Supplement product information) and in view of Chambers et al (U.S. PGPUB 20120094381) as applied to claims 1, 4-5, 32 and 35 above, and further in view of Abeliovich et al (U.S. PGPUB 20060275744; reference B) and Ying et al (U.S. PGPUB 20080066197; reference C).
	The teachings of D’Amour and Chamber are discussed and relied upon above. Regarding claim 36, as stated above, D’Amour teaches the media comprising 5 micrograms/L selenium (reads on “about 10 micrograms/L”), 5 mg/L insulin (reads on “about 15 mg/L”), 
	D’Amour and Chamber do not teach the FGF if FGF8b or the concentration of CHIR99021.
Regarding claim 36, Abeliovich is drawn to a method for promoting the differentiation and maturation of embryonic and adult stem cells by culturing the cells in media comprising 100 ng/ml FGF8b (see abstract and paragraph [0163]). 
Regarding claim 36, Ying is drawn to a method for culture of pluripotent stem cells comprising culturing the cells in media comprising 3 micromolar CHIR99021 (see Example 1). 
It would have been obvious to combine D’Amour with Abeliovich and Ying to use Abeliovich’s FGF8b in place of D’Amour’s FGF, and to use Yings concentration of CHIR99021.  A person of ordinary skill in the art would have had a reasonable expectation of success in using Abeliovich’s FGF8b in place of D’Amour’s FGF, and to use Yings concentration of CHIR99021 because both of these are taught to be useful for the culture of stem cells. The skilled artisan would have been use Abeliovich’s FGF8b in place of D’Amour’s FGF, and to use Yings concentration of CHIR99021 because these modifications are specifically taught in the art as being useful.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 6/9/2021 have been fully considered but they are not persuasive. 
Applicant highlights the new limitation wherein the composition includes a BMP signaling inhibitor that is dorsomorphin and alleges that this limitation is not taught by D’Amour. However, this new limitation is obvious over the newly cited Chamber reference for the reasons stated above. Therefore this argument is not persuasive.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 4-5, 32 and 35-36 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-22, 24-25, 35, 37-38, and 46-48, of U.S. Patent Application Serial No. 15/942,788 in view of Abeliovich et al (U.S. PGPUB 20060275744) and D’Amour et al. (WO 2009/154606 A1).
Although the conflicting claims are not identical, they are not patentably distinct from each other.

The ’788 application is directed to a defined, serum-free medium that supports differentiation of human pluripotent stem cells into neural stem cells, the serum-free medium consisting essentially of water, salts, amino acids, vitamins, a carbon source, a buffering agent, selenium, insulin, and a BMP inhibitor each in an amount sufficient to promote differentiation of an adherent monolayer of human pluripotent stem cells into neural stem cells.
The ’788 application does not specifically teach including a FGF such as FGF8b, an activator of β-catenin pathway signaling, such as CHIR99021, and GDF11.
Abeliovich is drawn to a method for promoting the differentiation and maturation of embryonic and adult stem cells by culturing the cells in media comprising 100 ng/ml FGF8b (see abstract and paragraph [0163]).
D’Amour teaches a cell culture medium used for differentiation of pluripotent stem cells that includes GDF11, and an activator of β-catenin pathway signaling that is CHIR99021 paragraph [0146], [0174]-[179] and Examples 1, 2, 4 and 5).
It would have been obvious to combine the ’788 application with D’Amour and Abeliovich a FGF such as FGF8b, an activator of β-catenin pathway signaling, such as CHIR99021, and GDF11 in the media.  A person of ordinary skill in the art would have had a reasonable expectation of success in including a FGF such as FGF8b, an activator of β-catenin pathway signaling, such as CHIR99021, and GDF11 in the media because these are taught to be useful for the culture of stem cells. The skilled artisan would have been include a FGF such as FGF8b, an activator of β-catenin pathway signaling, such as CHIR99021, and GDF11 in the media because these modifications are specifically taught in the art as being useful.
This is a provisional obviousness-type double patenting rejection since the claims have 
Response to Arguments
Applicant's arguments filed 6/9/2021 have been fully considered but they are not persuasive. Applicant has not presented any arguments on this rejection.
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/STEPHANIE A MCNEIL/Examiner, Art Unit 1653